



Offer Letter, Dated January 7, 2020, Between the Company and Matthew Nino


January 7, 2020


Mr. Matthew Nino


Dear Matt,


We are pleased to offer you a promotion with Cavco Industries, Inc. (“Cavco”).
Your continued employment is subject to the terms and conditions set forth in
this letter, which supersede anything said to you during any discussions about
your employment with Cavco.


The following are the terms of our offer of employment:


1.
Your promotion to President, Retail will be effective March 29, 2020 (the first
day of fiscal year 2021). In this position, you will have primary responsibility
for all retail operations across Cavco and its subsidiaries to including sales
strategy, go-to-market strategies, and other duties and responsibilities as
assigned. You will report directly to me as Chief Executive Officer.



2.
Your compensation will be as follows:



a.
Base Pay: You will be paid a base salary of $200,000 per annum, paid bi-weekly
per the company’s standard practices in effect from time to time.



b.
Short Term Incentive:

Part 1: You will be paid a net income bonus of 5% on the total net income of
Cavco Retail Group + Palm Harbor Villages, calculated and paid following the
filing of Cavco’s results and earnings announcement each fiscal quarter in
FY2021. In future years, the bonus may be paid semi-annually or annually. In the
event of a net loss, any necessary claw backs will occur in the earliest
possible ensuing profitable period(s). All compensation will be paid in
accordance with Cavco’s standard payroll practices and subject to all
withholdings and deductions as required by law. In order to qualify for
incentive payments, you must be a full time employee in good standing in the
same position at the time the incentive payment is made.


Part 2: $50,000 will be paid in a bonus to follow the structure of the STI
program in place for the Senior Leadership Team, which is driven by business
unit earnings. This bonus will pay out at $25,000 at threshold company
performance and $75,000 at stretch performance.


Part 3: Up to $50,000 will be paid as a discretionary bonus based on assessment
of your performance relative to individual objectives to be determined with your
input.


c.
Long Term Incentive:

Part 1: Target $50,000 of time-vested options (following the program in place
for the Senior Leadership Team) will be granted for FY2021 (subject to Board
approval).


Part 2: Target $50,000 of performance based RSUs (following the program in place
for the Senior Leadership Team) will be granted as part of the FY2021-2023
program (subject to Board approval)
•
$0 below threshold

•
$25K at threshold






--------------------------------------------------------------------------------





•
$50K at target

•
$75K at stretch

•
Straight line interpolation between threshold and stretch payout levels



Note that with regard to the Long-term Incentive components, this position may
be subject to holding requirements at the Board’s discretion.


3.
You will continue to be subject to all applicable employment and other policies
of Cavco, which are out lined in the Company’s Employee Handbook and policies.



4.
You will be eligible to continue participation in any benefit plans and programs
in effect from time to time, including paid vacations, group medical and life
insurance, disability benefits, and other fringe benefits as are made available
to other similarly situated employees of the company, in accordance with and
subject to the eligibility and other provisions of such plans and programs.



5.
You will be eligible to continue participate in Cavco’s 401(k) program, subject
to all eligibility requirements.



6.
Cavco is an “at-will” employer and this offer is not a guarantee of continued
employment. This offer of employment or any other Cavco literature given to you
is not, and is not intended to be interpreted to alter the employment
relationship between you and Cavco.



We are excited at the prospect of you taking on this new role. If you have any
questions about the above details, please give me a call directly. As
acknowledgment of your acceptance, please sign below and return this letter and
agreement to Simone Reynolds, Chief Human Resources Officer no later than 7
calendar days from the date of this letter.


I look forward to hearing from you.
Sincerely,
/s/ Bill Boor            
Bill Boor
Chief Executive Officer


Accepted and Agreed: _/s/ Matthew Nino





